1. Regulations governing political parties at European level and the rules regarding their funding (vote)
- Leinen report
- Before the vote:
rapporteur. - (DE) Mr President, last Friday, the Council accepted the essential content of this Regulation on the funding of parties and foundations at European level. In addition, this morning, a trialogue took place with the Commission and the Council, and we reached agreement on the questions that remained to be settled. Therefore, there is a realistic chance of adopting this project at first reading and creating the prerequisites for better financing even for 2008.
I therefore suggest that we postpone the vote until 29 November, at the next plenary, in Brussels.
(Parliament approved the proposal)